      Case 2:20-cv-01554-KJM-DB Document 9 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Quiana Lei Porter,                                       No. 2:20-cv-01554-KJM-DB
12                                 Plaintiff,                 ORDER
13            v.
14
     Yuba City Police Department, et al.,
15
                                   Defendants.
16

17           Plaintiff Quiana Porter’s application to proceed in forma pauperis is granted. See

18   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (“An affidavit in support of an IFP

19   application is sufficient where it alleges that the affiant cannot pay the court costs and still afford

20   the necessities of life.”).

21           IT IS SO ORDERED.

22    DATED: February 17, 2021.
23
24




                                                       1
